Citation Nr: 1621862	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-18 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Board remanded the appeal for further development.


FINDING OF FACT

The Veteran's hypertension is not attributable to service, was not caused or aggravated by the service-connected PTSD, and was not manifest within one year of separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

Under VA regulations, hypertension must be confirmed by readings taken two or more times on at least three different days.  The regulation also clarifies that the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 , Diagnostic Code (DC) 7101, Note (1) (2015).  

Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

The Veteran has current hypertension, documented on VA examination in April 2008.  

On entry into service, hypertension was not noted.  The Veteran's blood pressure was 120 systolic and 68 diastolic.  The service treatment records (STRs) are devoid of complaints, treatment, or diagnoses of hypertension.  On the August 1972 separation examination, blood pressure was 126 systolic and 78 diastolic, and hypertension was not documented.  

On VA examination in April 2008, the Veteran reported that he developed symptoms of hypertension approximately one year prior.  On review of the claims file and examination of the Veteran, the examiner diagnosed essential hypertension without any hypertensive complication.  He determined that the hypertension was caused by and related to the Veteran's elevated cholesterol-producing arteriosclerosis, without any relationship to his service-connected PTSD.

In December 2013, the Board remanded the claim in order to obtain an addendum opinion addressing secondary service connection based on aggravation.

In January 2014, an addendum medical opinion was obtained.  The examiner opined it was less likely than not that the Veteran's hypertension was aggravated beyond its natural progression by PTSD.  The examiner explained that the pathophysiological relationship between psychiatric disorders such as PTSD and essential hypertension is not clear.  Essential hypertension is related to peripheral vascular resistance and blood volume and cannot be caused by PTSD.  Blood pressure can temporarily elevate as a normal response to extreme emotional changes, but PTSD cannot permanently aggravate the hypertension.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The VA examination reports are adequate for the purposes of adjudication.  The examiners addressed the contentions of service connection, but opined that the Veteran's hypertension was not related to service or caused or aggravated by service-connected PTSD.  The examiners based their conclusions on an examination of the claims file, the Veteran's diagnostic reports, and medical literature.  They reviewed and accepted the Veteran's reported history and symptoms regarding hypertension in rendering the opinions.  

The only other evidence to the contrary of the VA examination report is the lay evidence.  The Board finds that the Veteran's lay assertions are both competent and credible.  Consequently, the Board will weigh the lay statements against the medical evidence.

The April 2008 and January 2014 VA examiners were medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the current symptoms were not related to service or the service-connected PTSD.  Another etiology, arteriosclerosis, was identified.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.

The Board has considered the argument of the Veteran's representative that the January 2014 addendum opinion is inadequate because the examiner was a physician's assistant, and not a physician.  However, in Cox v. Nicholson, 20 Vet. App. 563 (2007), the Court held that it has never required that medical examinations under section 5103A only be conducted by physicians.  As provided by 38 C.F.R. § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  In Cox, a nurse practitioner was found to fit squarely into the requirement of section 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions.  The Court held that VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide "competent medical evidence" under section 3.159(a)(1).  Here, the Board further finds the January 2014 examiner's report, and more importantly, her etiology opinion, adequate and based on an accurate understanding of the facts.

The Board has also considered the medical literature cited by the Veteran's representative in support of his claim.  This evidence, however, does not address the facts that are specific to this Veteran's particular case.  As such, the Board finds that the information reflected in the submitted articles simply is not probative of the specific medical questions at issue in this appeal, and is outweighed by the professional opinions of the VA examiners.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  
The Board has further considered the matter of service connection based on herbicide exposure, given the Veteran's service during the Vietnam Era and the fact that his DD Form 214 indicates service in Vietnamese waters.  Hypertension is not a disorder presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e), but the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, however, the record does not indicate that the Veteran stepped foot in Vietnam, and while he served on the USS CORAL SEA CVA-43 when it sailed on Vietnamese waters, this ship is not included in the list of Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents.  See DD Form 214; VA Form 21-3101; http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (last updated May 5, 2016).  Moreover, regardless of whether the Veteran had qualifying service, his hypertension has been attributed to an identified etiology, his arteriosclerosis.  See Sickels, 643 F.3d at 1362.

Presumptive service connection for hypertension as a "chronic disease" is also not warranted as there is no documentation of hypertension from within one year of the Veteran's 1972 discharge.  As for a continuity of symptomatology between the disorder and service, hypertension was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for hypertension, that doctrine is not applicable to the claim.  

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached on the claim.  



Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify was satisfied by a December 2007 letter.

The December 2007 letter was deficient in that it did not provide the criteria necessary to establish service connection on a secondary basis.  However, the Board finds that the Veteran has not been prejudiced by this because the record evidence reflects that he had actual notice of the required criteria.  As reflected by the record, (1) the Veteran and his representative have asserted that service connection should be granted because the Veteran's hypertension was caused or aggravated his service-connected PTSD; (2) they have requested that the Veteran be provided a VA examination and opinion to address the secondary basis of the claim; and (3) they have presented evidence in support of the claim on a secondary basis, including by citation to medical literature indicating a link between hypertension and PTSD.  Moreover, secondary service connection was addressed in both the April 2010 statement of the case and March 2014 supplemental statement of the case.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate in the processing of his claim, which was demonstrated by way of his actual knowledge as well as a reasonable understanding of what was necessary to substantiate his claim on a secondary basis.  Accordingly, the Board finds the notice error non-prejudicial.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F. 2d 333 (3d Cir. 1974) (holding that no error can be predicated on insufficiency of notice since its purpose had been served).

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

The Board is further satisfied that the RO has substantially complied with its December 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ obtained a supplemental VA medical opinion responsive to the inquiries posed by the Board.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for hypertension is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


